               Case 6:20-mj-04169-MWP Document 14 Filed 01/25/21 Page 1 of 1
                          Federal Public Defender’s Office
                                Western District of New York
Marianne Mariano                                                              Buffalo Office
Federal Public Defender                     28 East Main Street               300 Pearl Street, Suite 200
marianne_mariano@fd.org               First Federal Plaza, Suite 400          Buffalo, New York 14202
                                       Rochester, New York 14614              716-551-3341
                                                                              716-551-3346-FAX
Sonya A. Zoghlin
Asst. Federal Public Defender                  585-263-6201
                                                                              Reply to: Rochester
Sonya_Zoghlin@fd.org                         FAX: 585-263-5871


                                             January 25, 2021

    Honorable Marian W. Payson
    United States Magistrate Judge
    100 State Street
    Rochester, NY 14614
    via e-mail

             Re: United States v. Kyle Bradley Davis, 20-MJ-4169

    Dear Magistrate Judge Payson:

           The above-captioned matter is scheduled for a status conference on January 27th at 10:00
    a.m. I’m writing to request an adjournment of this appearance for approximately 30 days.

            The government is in the process of providing discovery material for my review and
    discussion with Mr. Davis. I recently asked for additional information, which the government is
    endeavoring to provide. I anticipate that after that process is complete, we will explore the
    possibility of a pre-trial resolution of this matter. For that reason, I am requesting an adjournment
    of the status conference in this case.

            I also respectfully request that the Court exclude this adjournment from the speedy trial
    requirements in the interests of justice, pursuant to 18 U.S.C. 3161(h)(7), as it is in Mr. Davis’
    interest to review the discovery material and to consider a pre-trial resolution of his case. This
    request is also consistent with the public’s interest in conserving judicial resources by resolving
    this matter without further litigation. AUSA Brett Harvey does not object to this request.

             Thank you for your consideration.


                                                          Very truly yours,

                                                          /s/ Sonya A. Zoghlin
                                                          Counsel for Kyle Davis


    cc: Brett Harvey
